

114 S2891 ES: To designate the facility of the United States Postal Service located at 525 North Broadway in Aurora, Illinois, as the “Kenneth M. Christy Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 2891IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 525 North Broadway in
 Aurora, Illinois, as the Kenneth M. Christy Post Office Building.1.Kenneth M. Christy Post Office Building(a)DesignationThe facility of the United States Postal Service located at 525 North Broadway in Aurora, Illinois, shall be known and designated as the Kenneth M. Christy Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Kenneth M. Christy Post Office Building.Passed the Senate May 26, 2016.Secretary